DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of group 1, claims 1-8 in the reply filed on 05/10/2022 is acknowledged.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 11/12/2019 was in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.


Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-8 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.  Claims 1-8 are directed to an abstract idea.  The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception as addressed below.
The current 35 USC 101 analysis is based on the current guidance (Federal Register vol. 79, No. 241. pp. 74618-74633).  The analysis follows several steps.  Step 1 determines whether the claim belongs to a valid statutory class.  Step 2A prong 1 identifies whether an abstract idea is claimed.  Step 2A prong 2 determines whether any abstract idea is integrated into a practical application.  If the abstract idea is integrated into a practical application the claim is patent eligible under 35 USC 101.  Last, step 2B determines whether the claims contain something significantly more than the abstract idea.  In most cases the existence of a practical application predicates the existence of an additional element that is significantly more.
Step 2A: Prong 1
To clarify the identified abstract idea in claim 1, the pertinent portion pertaining to the abstract idea is bolded:
Claim 1. A method for calibrating a sensor system, the method comprising:
providing at least one first sensor unit and one second sensor unit; providing first correction data for the first sensor unit based on measuring signals of the first sensor unit; 
providing second correction data for the first sensor unit in the case of an activated second sensor unit based on measuring signals of the first sensor unit and based on measuring signals of the second sensor unit; 
determining a first quality parameter for the first correction data and a second quality parameter for the second correction data; 
determining present correction data for measuring signals of the first sensor unit based on the correction data having the highest of the two determined quality parameters; and 
calibrating the first sensor unit by correcting first measuring signals based on the present correction data. 
The bolded abstract idea is a mental process.  The limitation of “determining a first quality parameter for the first correction data and a second quality parameter for the second correction data,” and “determining present correction data for measuring signals of the first sensor unit based on the correction data having the highest of the two determined quality parameters,” as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind. That is, nothing in the claim element precludes the step from practically being performed in the mind. For example, “determining a first quality parameter for the first correction data and a second quality parameter for the second correction data” in the context of this claim may encompass observing the value of first and second quality parameters of first and second correction data, respectively. Similarly, the limitation of “determining present correction data for measuring signals of the first sensor unit based on the correction data having the highest of the two determined quality parameters” in the context of this claim encompasses observing present correction data regarding measuring signals of the first sensor unit.  If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind, then it falls within the “Mental Processes” grouping of abstract ideas. Accordingly, the claim recites an abstract idea.
Step 2A: Prong 2
This judicial exception is not integrated into a practical application. In particular, the claim only recites the following additional elements - “providing first correction data for the first sensor unit based on measuring signals of the first sensor unit” and “providing second correction data for the first sensor unit in the case of an activated second sensor unit based on measuring signals of the first sensor unit and based on measuring signals of the second sensor unit,” and “calibrating the first sensor unit by correcting first measuring signals based on the present correction data.”   Note that the limitation of “providing first correction data for the first sensor unit based on measuring signals of the first sensor unit,” “providing second correction data for the first sensor unit in the case of an activated second sensor unit based on measuring signals of the first sensor unit and based on measuring signals of the second sensor unit,” and “calibrating the first sensor unit by correcting first measuring signals based on the present correction data” are insignificant extra-solution activity that cannot reasonably integrate the judicial exception into a practical application (MPEP 2016.04(d).1 and 2106.05(g)).  Further, the first and second sensor units are additional elements. The additional elements of first and second sensor units are recited at a high-level of generality (MPEP 2016.04(a)(2)).
Regarding claim 6, the magnetometer, acceleration sensor, and rotation rate sensor are additional elements.  The additional elements of magnetometer, acceleration sensor, and rotation rate sensor are recited at a high-level of generality (MPEP 2016.04(a)(2)).
Step 2B: 
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using a processor to perform determining quality parameters and determining present correction data amounts to no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide statutory eligibility; the claim is not patent eligible.
Dependent claims 2-8 are likewise also not patent eligible.  The limitations of claims 2-5 and 7-8 are directed to the mental processes and the limitations of claim 6 is directed to the additional element that are recited at the high-level of generality.  Therefore, there are no additional elements in claims 2-8 which are capable of integrating the exception into a practical application or are significantly more than the judicial exception.

Claim Rejections - 35 USC § 103
        The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3 and 7-8 are rejected under 35 U.S.C. 103 as being unpatentable over Monkemoller (WO 2017/129208 A1, hereinafter referred to as “Monkemoller”) in view of Daito et al. (JP 2016194447 A, hereinafter referred to as “Daito”). 
Regarding claim 1, Monkemoller teaches a method for calibrating a sensor system, the method comprising: providing at least one first sensor unit and one second sensor unit (page 3, lines 22-24: an inventive sensor 1 described below with reference to the single FIGURE, which can be calibrated with a method according to the invention for calibrating sensors 1 for detecting environmental parameters, has a sensor element 2 with which the environmental parameter to be detected can be measure); providing first correction data for the first sensor unit based on measuring signals of the first sensor unit (page 4, lines 1-4: accordingly, the correction data for the respective sensor 1 can then be redetermined by means of common calculations. The correction data thus determined or calculated are taken into account by the CB service during the processing of the measurement data of the respective sensor 1 before the output signals of the sensor 1 are visualized and published); determining a first quality parameter for the first correction data and a second quality parameter for the second correction data (page 3, lines 22-24: see claim above; page 2, line 55- page 3, line 2: in order to be able to purposely carry out a weighting of the measuring signals of such a sensor, it is advantageous if a characteristic value for the signal quality can be assigned to the output signal of the sensor. Accordingly, the measured value transmitted by such a sensor can then enter into the calculation or determination of an environmental parameter value in accordance with the signal quality assigned to the sensor or its measured value ); determining present correction data for measuring signals of the first sensor unit based on the correction data having the highest of the two determined quality parameters (page 2, lines 41-44:  such a sensor is associated with a server, by means of the access to the cloud-based data is acceptable, from the cloud-based data correction data for the sensor can be determined and the determined correction data can be forwarded to the sensor or its correction device. The output signal sent by the sensor can then be corrected after a correction on the basis of the correction data transmitted to the sensor; page 2, lines 15-17: the correction values for each sensor are determined and stored individually. With the stored correction values, the sensor measured value of the sensor can be corrected so that the output signal output of the sensor has a higher accuracy and thus quality; page 4, lines 19-23: if the sensor 1 is a so-called "low-cost sensor", this sensor 1 can first be allocated, for example, a mean QoS indicator, for example of "5", with a value range from "0" to "10". After a long period of use Operating time without calibration, the QoS indicator can be lowered to a value below "5." After a calibration, the QoS indicator can be increased again to a higher value. If the sensor 1 is a high-quality sensor, for example a calibrated sensor, this sensor 1 can first be assigned a high QoS indicator, e.g. of "10" in the above-mentioned value range from "0" to "10" ); and calibrating the first sensor unit by correcting first measuring signals based on the present correction data (page 3, lines 49-51: the sensor calibration by means of the correction device 4 is realized by calculating one or more correction values or correction functions for the sensor measured value or the output signal of the sensor 1 for the sensor 1. These correction values or correction functions are referred to below as "correction data").  

Monkemoller does not specifically teach providing second correction data for the first sensor unit in the case of an activated second sensor unit based on measuring signals of the first sensor unit and based on measuring signals of the second sensor unit.
However, Daito teaches providing second correction data for the first sensor unit in the case of an activated second sensor unit based on measuring signals of the first sensor unit and based on measuring signals of the second sensor unit (page 8, lines 17-19: when the sensor signal obtained from the first sensor 114a fluctuates due to the influence of temperature or humidity, the structure monitoring sensor device 100c performs data processing based on the measurement data obtained by the second sensor 114b; page 9, lines 5-6: when the sensor signal detected by the second sensor 114b is within the specified range (S023), the first data correction unit 124a reads the correction data from the first correction data storage unit 106a (S024). Then, the first measurement data is corrected (S025));
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the determining present correction data such as is described in Daito into the Monkemoller, in order to provide a technique capable of appropriately monitoring the state of various structures (page 2, lines 25-26).
Regarding claim 2, Monkemoller in view of Daito teaches all the limitation of claim 1, in addition, Monkemoller teaches the providing of the first correction date and/or the second correction data takes place continuously (page 2, lines 41-44; page 8, lines 17-19: see claim 1 above).  
Regarding claim 3. Monkemoller in view of Daito teaches all the limitation of claim 1, in addition, Monkemoller teaches that first and/or second correction data are stored, and upon re-determination and re-provision of a higher quality parameter, stored first and/or second correction data having a lower quality parameter are discarded and replaced by the determined first and/or second correction data having a higher quality parameter (page 3, lines 22-24: see claim 1 above; page 4, lines 7-8: the correction data can be stored in the sensor 1. Then a correction of the output signals of the sensor 1 in offline mode is possible; page 4, lines 12: alternatively, the sensor 1 may provide its uncorrected measurement data and the correction data; page 4, lines 19-23: see claim 1 above).  
Regarding claim 7, Monkemoller in view of Daito teaches all the limitation of claim 1, in addition, Monkemoller teaches the determination of present correction data is carried out based on the monitoring data of a monitoring unit (page 3, lines 15-17: in a further embodiment of the method according to the invention, a cloud-based service receives the sensor data, determines the correction values for this sensor, but does not send them back to the sensor, but uses this correction data only for further processing of the measured values in the cloud; page 3, lines 22-24: an inventive sensor 1 described below with reference to the single FIGURE, which can be calibrated with a method according to the invention for calibrating sensors 1 for detecting environmental parameters, has a sensor element 2 with which the environmental parameter to be detected can be measured; page 3, lines 26-29: the environmental parameter to be recorded or monitored can be, for example, the ozone, the NO x , the CO, the CO 2 concentration, the air temperature, the air humidity, the sunlight, the UV (ultraviolet) radiation, the dust load, the position, the speed etc. act. The enumeration of the environmental parameters mentioned above is merely exemplary).  
Regarding claim 8, Monkemoller in view of Daito teaches all the limitation of claim 1, in addition, Daito teaches the determination of the present correction data is carried out based on the second correction data only if the second sensor unit is activated (page 10, lines 5-6: the measurement data corrected by the second data correction unit 124b indicates an appropriate measurement value that excludes the influence of the first sensor 114a from the elastic member 156 ).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the determining present correction data such as is described in Daito into the Monkemoller, in order to provide a technique capable of appropriately monitoring the state of various structures (page 2, lines 25-26).

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Monkemoller (WO 2017/129208 A1, hereinafter referred to as “Monkemoller”) in view of Daito further  in view of Kang et al. (US 6,871.411 B1, hereinafter referred to as “Kang”). 
Regarding claim 4, Monkemoller in view of Daito teaches all the limitation of claim 3. Monkemoller and Daito do not specifically teach that after a predefinable time span has elapsed, stored first and/or second correction data are discarded .
However, Kang teaches that after a predefinable time span has elapsed, stored first and/or second correction data are discarded  (col. 7, lines 6-11: the controller 44 finds the maximum and minimum values Max and Min, compares a current time of the timer 42 with the maximum calibration effective time T2, and determines whether the maximum calibration effective time T2 elapses until reaching a calibration completion time).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the correction data such as is described in Kang into the system of Monkemoller and Daito, in order to calculate and correct offset and scale values of a geomagnetic signal by detecting one rotation of a geomagnetic axis during a predetermined period of time using a timer (col. 1, lines 11-14).

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Monkemoller in view of Daito further in view of Clueck et al. (US 2014/0373595 A1, hereinafter referred to as “Clueck”). 
Regarding claim 5, Monkemoller in view of Daito teaches all the limitation of claim 1.  Monkemoller and Daito do not specifically teach that the first sensor unit is provided with at least two different sensors.
However, Clueck teaches that the first sensor unit is provided with at least two different sensors (para. [0022]: sensor unit 1′ including a magnetic field sensor 50 in addition to inertial sensor unit 1, a magnetic field signal 50′ being supplied to signal filter means 40 by magnetic field sensor 50).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the predefinable time span such as is described in Clueck into the system of Monkemoller and Daito, in order to provide a method and an inertial sensor unit for self-calibration of a yaw rate sensor so that the calibration method is simplified and the long-term stability of the sensor signals is 

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Monkemoller in view of Daito further in view of Nieminen et al. (WO 2008/068542 A1, hereinafter referred to as “Nieminen”). 
Regarding 6. Monkemoller in view of Daito teaches all the limitation of claim 1.  Monkemoller and Daito do not specifically teach that the first sensor unit includes a magnetometer and/or an acceleration sensor and the second sensor unit includes a rotation rate sensor.
However, Nieminen teaches that the first sensor unit includes a magnetometer and/or an acceleration sensor and the second sensor unit includes a rotation rate sensor (page 6, line 28-page 7, line 4: in exemplary embodiments the first sensor unit may be an accelerometer, or a magnetometer. The second sensor unit may for example be a gyroscope.  Generally, a device is provided that may comprise in exemplary embodiments: means for measuring first sensor values while directed in a first orientation; means for measuring second sensor values while directed in a second orientation; means for determining rotation parameters of a rotation between said first and second orientations using a calibrated second sensor).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the correction data such as is described in Nieminen into the system of Monkemoller and Daito, in order to automatically calibrate sensors in inertial sensor systems during use is presented. Measurement values of a sensor to be calibrated are recorded in at least two different sensor orientations, and the orientations held at the time of measurement are detected simultaneously by a further sensor, which is capable of auto-calibration without any external parameters (Abstract).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SANGKYUNG LEE whose telephone number is (571)272-3669.  The examiner can normally be reached on Monday-Friday 8:30am-5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Patrick Assouad can be reached on (571)272-2210.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SANGKYUNG LEE/Examiner, Art Unit 2866                                                                                                                                                                                             



/DOUGLAS X RODRIGUEZ/Primary Examiner, Art Unit 2858